DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
 
Claims 39-58 are new and pending. Claims 1-38 have been cancelled. 

All prior rejections recited are cancelled in view of applicant’s cancellation of the claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 39-44,47 and 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over Du (CN 103046383) in view of Daniels (US 2002/0165115) and Yoneda (US 2014/0066583).
Du teaches compositions for scouring woven cotton fabrics wherein the composition comprises an desizing enzyme selected from amylase, pectin lyase and cellulase and 1-3g/L of a wetting agent selected from  fatty alcohol polyoxyethylene ether of such as penetrant JFC (page 5, paragraph 3, page 7, example 1, page 4, last 4 paragraphs). Du teaches desizing, scouring and bleaching (page 3, last paragraph). 
Du does not specify the formula of the fatty alcohol polyoxyethylene ether or the claimed ratio of the pectinase to the surfactant.
Daniels teaches that nonionic surfactants effective in cotton fabric scouring (paragraph 0065) wherein the nonionic surfactants have a formula (Ib) where n2 is 12-16 and R2 is 12-15 (paragraph 0009, 0015) for the benefit or removing materials that detract from the value or ease of processing or to remove processing finishes (paragraph 0065).
Yoneda teaches that surfactants such as polyoxyethylene alkyl ethers are effective detergents in fabric cleaning compositions in functionally equivalent branched or linear form (paragraph 0149). Yoneda further teaches surfactants such as these can be added to scouring compositions for fibers such as cotton textiles (paragraphs 0137, 0138).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition and methods of Du by using branched fatty alcohol polyoxyethylene ether of formula (CH3)2-CH-(CH2)6-14-CH2-(CH2CH2O)1-18-H as Daniels teaches that nonionic surfactants with a formula HO(EO)n4R4 wherein R4 is 3)2-CH-(CH2)7-10(CH2CH2O)5.5-9-H are effective in scouring cottons for the benefit or removing materials that detract from the value or ease of processing or to remove processing finishes. 
It would have been further to choose the branched surfactants as Yoneda teach linear and branched polyoxyethylene alkyl ether nonionic surfactants are functionally equivalent in detergents used to clean the surfaces of fibers and that they can be used with scouring agents for cotton fibers. Regarding the branching location, the compounds are all isomers and isomeric compounds have the same chemical formula with different structural formulas and compounds with the same chemical formula suggest one another and would be expected to behave similarly with similar properties. Note that structurally similar compounds are generally expected to have similar properties. In re Gvurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPQ 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944). 
It would be obvious to optimize the concentration of the surfactant of Du to 1mM to 10mM as Du teaches using 1-3 g/L of the surfactant and for a compound of C15, EO=5, H as per the preferred formula of Daniels would have a molar mass of (25*12)+((52*H) +(6*16)=448g/mol and 1/447=.0022mol/L=2.4mM. So the range would be 2.2mM -6.6mM for 1-3g/L of the compounds of Daniels and therefore within an art recognized effective range. 
It would have been further obvious to arrive at the claimed ratio of pectinase to surfactant as Du teaches the pectinase is an effective desizing enzyme and determining . 

Claims 40,41,48,49,57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Du (CN 103046383) in view of Daniels (US 2002/0165115) and Yoneda (US 2014/0066583).and further in view of Glad (US 6,607,902).
Du, Daniels and Yoneda are relied upon as described above.
Du, Daniels and Yoneda do not teach pretreating with amylase, pectinases of SEQ ID NO: 1 and neutral pectate lyases. or the claimed ratio of the pectinase to the surfactant.
Glad teaches it is advantageous in scouring or desizing cotton fabrics (column 7, lines 45-60) to desize them with amylase enzymes (column 28, lines 1-20; column 27, lines 5-20) followed by treating with neutral (pH 7) pectate lyases to scour the cottons to ensure high pectin removal and full wettability (column 28, line 60-67). Glad teaches effective pectinases are pectate lyases of SEQ ID No: 1 which have major enzymatic activity in the neutral pH range (column 1, lines 15-25; column 3, lines 9-15; column 7, lines 10-20). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Du, Daniels and Yoneda by selecting to desize fabrics with amylase followed by incorporating neutral pectate lyases of SEQ ID No: 1 as the scouring enzyme as Glad teaches amylase desizing is conventional to remove sizing agents before further processing and that enzymatic scouring with neutral pectate lyases of the claimed SEQ ID No: 1 provides an alternative to alkali scouring and 
It would have been further obvious to arrive at the claimed ratio of pectinase to surfactant as Glad teaches the pectinase is an effective desizing enzyme to scour the cottons to ensure high pectin removal and full wettability. Optimizing this amount to achieve the desired amount of pectin removal and wettability only requires routine experimentation as it is an art recognized result effective variable.

Claims 39-47 and 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over Auterinen (US 2012/0036649).
Auterinen teaches compositions for treating non-woven, woven or knit cotton fabrics (paragraph 0089,0069,0071,0039) wherein the composition comprises 0.0005-0.2% per weight of fabric of a bioscouring or desizing enzyme selected from amylase, pectinases such as pectate lyases and cellulase (paragraph 0136-0142,0148,01164-0171, claim 18-20) and about 5 to about 30% isotridecanol ethoxylates surfactants (paragraph 0090,0114-0116,0011, claim 13). 
Auterinen does not specify the number of ethoxylate groups of the isotridecanol ethoxylate or the ratio of the pectinase to the surfactant.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition and methods of Auterinen by using branched fatty alcohol polyoxyethylene ether of formula (CH3)2-CH-(CH2)6-14-CH2-(CH2CH2O)1-18-H as Auterinen teaches isotridecanol ethoxylates when combined with desizing and scouring enzymes are effective in treating cotton fabrics. Determining the 
Regarding the concentrations of the surfactant and the ratio of the pectinase to the surfactant, optimizing this ratio would be obvious as Auterinen teaches the enzymes provide desizing and bioscouring benefits to the treated fabrics and the ethoxylates provide surfactant and emulsifying benefit to the composition. These compounds would directly impact the wetting of the cotton with the composition and penetration of the enzymes into the fibers to act as bioscouring and desizing agents. 

Claims 40,41,48,49,57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Auterinen (US 2012/0036649) and further in view of Glad (US 6,607,902).
Auterinen is relied upon as described above.
Auterinen does not teach pretreating with amylase, pectinases of SEQ ID NO: 1 and neutral pectate lyases or the claimed ratio of the pectinase to the surfactant.
Glad teaches it is advantageous in scouring or desizing cotton fabrics (column 7, lines 45-60) to desize them with amylase enzymes (column 28, lines 1-20; column 27, lines 5-20) followed by treating with neutral (pH 7) pectate lyases to scour the cottons to ensure high pectin removal and full wettability (column 28, line 60-67). Glad teaches effective pectinases are pectate lyases of SEQ ID No: 1 which have major enzymatic activity in the neutral pH range (column 1, lines 15-25; column 3, lines 9-15; column 7, lines 10-20). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Auterinen by selecting to desize fabrics with amylase followed by incorporating neutral pectate lyases of SEQ ID No: 1 as the scouring enzyme as Glad teaches amylase desizing is conventional to remove sizing agents before further processing and that enzymatic scouring with neutral pectate lyases of the claimed SEQ ID No: 1 provides an alternative to alkali scouring and is an optimized enzymatic process which removes pectin in high amounts and allows for full wettability of the cotton.
It would have been further obvious to arrive at the claimed ratio of pectinase to surfactant as Glad teaches the pectinase is an effective desizing enzyme to scour the cottons to ensure high pectin removal and full wettability. Optimizing this amount to achieve the desired amount of pectin removal and wettability only requires routine experimentation as it is an art recognized result effective variable.


Response to Arguments
Applicant's arguments filed regarding Du (CN 103046383) in view of Daniels (US 2002/0165115) and Yoneda (US 2014/0066583) as they apply to the new rejections above have been fully considered but they are not persuasive. The examiner argues the Rule 132 Declaration of Xie is not commensurate in scope with the claims and therefore is not sufficient to demonstrate unexpected results. Applicant should amend the independent claims to include the concentration limitations for the concentration of pectinase and ethoxylate for which improved wettability have been shown and limit the n .
Since the data is currently not commensurate in scope with the claims, It is obvious to combine scouring agents for similar fabrics in a single composition also for scouring fabrics absent a showing of unexpected results. It is the examiner position that selection from a laundry list of known enzymes and surfactants conventional in laundry detergents in art recognized concentrations known to be efficient in stain removal, bioscouring, desizing and bleaching is obvious and the applicant has not demonstrated in a manner commensurate in scope with the claims the criticality of the combination of components. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980). Since all prior art references are directed to scouring cotton fabrics, the references can be combined for the different components known to be included in compositions for this very purpose. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761